Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered November 16, 2009, in a commercial landlord-tenant dispute, awarding plaintiff JPMorgan Chase Bank damages against defendant Jefferson Valley Mall Limited Partnership (Jefferson) in the principal amount of $30,166.66 and dismissing Jefferson’s cross claim against defendant Rocar Realty Northeast, Inc., pursuant to an order, same court and Justice, entered October 6, 2009, which granted Chase’s motion for summary judgment against Jefferson and denied Jefferson’s cross motion for summary judgment on its cross claim against Rocar, unanimously affirmed, with costs.
The motion court properly determined that, based upon this Court’s resolution of issues in the prior appeal (47 AD3d 425 [2008], lv dismissed 11 NY3d 761 [2008]), Chase, the subtenant of the premises, was entitled to recover the subject rent payments it made to Jefferson, the paramount landlord, which “were made in good faith and under compulsion” (id. at 427). The motion court properly determined that it would be inequitable to hold Chase liable to Jefferson for the two months of rent Chase paid to Rocar (see CPLR 3017 [a]; State of New York v Barone, 74 NY2d 332, 336 [1989]), which Rocar, in turn, paid to Jefferson.
*430Summary judgment was also properly granted to Rocar upon a search of the record (CPLR 3212 [b]), as Jefferson, having negotiated Rocar’s rent checks, failed to submit any evidence showing that Rocar had accepted Jefferson’s refund checks. Concur — Mazzarelli, J.P., Sweeny, Catterson, Renwick and DeGrasse, JJ.